Case 1:19-cv-01693-PAE-KHP Document 2 Filed 02/21/19 Page 1 of 6

 

 

 

SCANNED

UNITED STATES DISTRICT COURT.

SOUTHERN DISTRICT OF NEW.YORK.,., pe 19: 15
bee Pole oe pidge’ 2

Cnmoncenen

Step hon Dassen st Pay

 

 

 

 

 

Write the full name of each plaintiff. (To be filled out by Clerk's Office)

-against- COMPLAINT
A (Prisoner)
New Yaak City een
Y Police Dep WCIMUH “loves No
Qdbn ‘Dow | 23, L

ecacasal

 

 

 

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual's birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 5/6/16
Case 1:19-cv-01693-PAE-KHP Document 2 Filed 02/21/19 Page 2 of 6

I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants).

CL] Violation of my federal constitutional rights

eneeeonCR

CO Other: bs hard. Wm Lug badbyn dain the D ewest

II. PLAINTIFF INFORMATION

 

Each plaintiff must provide the following information. Attach additional pages if necessary.

Stephum Lu Gahwn

First Name Middle initial Last Name

ALK

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner ID # (if you have previously been in another agency's custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you w were held)

344 (490139. NYSD 14/5712)

Current Place of Detention

Is00 Han on Shrek Fast Grek M uf 370

Institutional Address
Downs NeJlogk 1370
County, City State Zip Code

Ill. PRISONER STATUS

indicate below whether you are a prisoner or other confined person:

Pretrial detainee
LI Civilly committed detainee
L] Immigration detainee

( Convicted and sentenced prisoner
C} Other:

 

Page 2
Case 1:19-cv-01693-PAE-KHP Document 2 Filed 02/21/19 Page 3 of 6

V. STATEMENT OF CLAIM

Place(s) of occurrence: | AX Qt ~ lL. ey orn Ane, \ bv Lo Q. MJ {

Date(s) of occurrence: | - | ~ C)

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

1. W004 lan ¢ vy CiglE En wn
hone when | woe dons Lenateat by
Sho palica about Visti, uu Gini!
Enema wiho San OAL KWeraus 2
ahe. Char el, Haat thine, WSS Ordwre
ay. paren Na 9 vn — |
dos tolb Honk ch wits abil ached
ancl thet ae Lita ub Wor accest ~ a )
thon Os ould Ce. Lea, Dey WII) | Wa b2avic
othe pote nodded) ls Peads \fon
onWwte thu po ah +) da thi +
Neyt hin 3 JT. ne). U0 TI L005
bone act | lp bh Lippe, én aly wl au
beakdne ~

—Evy_ whieh wy Lie wits bra bony
Lynd) wolocds

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

Page 4
Case 1:19-cv-01693-PAE-KHP Document 2 Filed 02/21/19 Page 4 of 6

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

“Raollun ive ~ [oa Q brmmer

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

RIAD, 000,05

 

 

 

 

 

 

 

Page 5
Case 1:19-cv-01693-PAE-KHP Document 2 Filed 02/21/19 Page 5 of 6

VI. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

-no-(Q

 

 

Dated Plaintiff's Signature
We plain ho Drachhh
First Nam e Middle Initial Last So

SOG Ho2em Le Ene+ anucel
ON: entre. 11320

County, City ~State Zip Code

2 o : ;
Date on which | am delivering this complaint to prison authorities for mailing: — Abs -| g

Page 6
ph Je ‘Dregs 3¢ Ih 3 34 VIGO9I3a.
Oe nj aA ERS

—

 

 

    

    

i nd mull | Gale.

  

 
 

<= npiet |
—— ° oe | 54 Peay eee my
=—- | He ‘Ne en) Yorke | 508 |
—=F ny wnD\ sh We ‘d NY
——— :
—_ Sv gr > C.

| waa A My dba iyi

 
 

Case 1:19-cv-01693-PAE-KHP Document 2 Filed 02/21/19 Page 6 of 6

 

Perensbereeees

 
